DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they are not of sufficient quality. Fig. 1 for example is too small for the various numbered features to be clearly visible. It is recommended that one or more additional drawings are provided, showing close-up views of the lower portion of Fig. 1, so as to allow for easy identification of the listed parts and possibly clarify some of the enablement issues discussed below. No new matter should be added. Additionally, the best possible copy of the existing drawings should be provided. The current drawings are slightly blurry, contributing to the difficulties of identifying the disclosed features. Further, it would appear numerals 19 and 20 in Fig. 1 may be reversed. In Fig. 1, numeral 20 points to an element which in Fig. 3 appears to be identified as 19, and vice versa. The same regarding numerals 13 and 14 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Claim Objections
Claims 1-4 are objected to because of the following informalities:  In the last line of claim 1, “block;” should read --block.--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: length adjusting mechanism in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2
Claim limitation “length adjusting mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The length adjustment mechanism is mentioned on page 8, lns. 13-18 of the specification, without any structure being identified, corresponding to the length adjustment mechanism. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim terms causing an enablement issue will be identified in bold text, below.
Regarding claim 1: Based on the discussion in the Background section of the application and the first sentence of the Brief Summary of Examples, the invention is drawn to an apparatus for inserting a terminal into a connector, as an improvement over the prior art technique of manually inserting terminals into connectors. Thus, one of ordinary skill in the art would know how to manually insert terminals into connectors, but, given that the apparatus meant to replace a manual technique, one of ordinary skill in the art would expect a very detailed description of the apparatus and how to use it. The main parts of the apparatus are: a cam box, a cutting mechanism, a material clamping mechanism, a pin inserting mechanism, and a cam driving mechanism. Regarding the cutting mechanism, it comprises a first and a a first and a second swing rod, and a first and a second swing knife. Aside from seemingly referring to a rod, the term “swing rod” does not clarify the function and structure of this element. The first/second swing rod is connected to the first second swing knife. However, elements 11 and 18 in the drawings are not rod-shaped, and it is unclear how they are connected to the swing knives. Further, there is no description of how the swing knives effect the cut. Fig. 2 shows what is presumably a strip of terminals, but there is no disclosure of what type of terminals (e.g. what shape) are to be used with this apparatus, nor into what the terminals are to be inserted. There is no discussion of whether the two knives cut separate terminals, or the same terminal. There is no discussion of how the terminals to be cut are supported or how they are provided to the apparatus. On page 7, last line, the function of the cutting mechanism is given as “to position and cut the terminal”. However, there is no disclosure of what positioning entails and how this is achieved by the cutting mechanism, nor from what the terminal is cut, during the cutting.  Regarding the material clamping mechanism, it comprises a first/second material clamping slider, a first/second material clamping connecting rod, and a first/second clamping claw driving block. The clamping blocks 13 and 20 of Fig. 1 seem different from those shown in Fig. 3, where they appear more rod-like. From the description alone, one would not know what structure corresponds to the term “clamping block”, and the drawings do not shed additional light on this issue. Regarding the pin inserting mechanism, it comprises a pin slider, a T-shaped connecting plate, a pin pressing rod, a first/second pin connecting rod, a first/second clamping claw, a push rod pressing block, a first/second pin push rod, and springs. The pin inserting mechanism appears to have two functions: to “rotate the terminal angle and insert the pin into the terminal” (page 9, lines 4 and 5). It is unclear which pin is inserted into the terminal and how this is accomplished, given that the structure of the terminal is not described. The term “rotate” may refer to the description on page 7, lines 10-12, regarding the fist and second clamping claws being driven to rotate. However, “clamping action” of the first and second clamping claws occurs at a later time (see col. 7, lns. 10-26). It is not clear sliding connected”. It is not clear what this term means, within the context of this apparatus. The drawings do not provide any additional details. It is unclear where the spring is positioned (other than that it is “between”), nor what purpose it serves, i.e. how it is functionally connected to the other elements. Regarding claim 2, the term rod length adjusting mechanism is also not described in sufficient detail. The specification merely refers to this element being seen in Fig. 1, but there is no assigned reference number, and there is no additional description of how this function is implemented. As can be seen from the above discussion, although the specification provides a list of structural elements, the disclosure fails to clarify for what type of terminal the apparatus is intended, and to describe in sufficient detail how such a terminal is actually processed using the apparatus, i.e. how a terminal would progress through the various steps.  Given the above issues, one of ordinary skill in the art would not know how to make and how to use the claimed apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN107565302A is deemed the closest prior art, disclosing an apparatus very similar to that claimed, but not disclosing the pin insertion mechanism including a T-shaped connecting plate, pin pressing rod, push rod pressing block and a spring, and the cam driving mechanism does not include a push rod pressing block driving cam. This reference is commonly assigned and has the same inventors as the present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729